Name: Commission Regulation (EEC) No 2364/85 of 20 August 1985 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 8 . 85 Official Journal of the European Communities No L 223/5 COMMISSION REGULATION (EEC) No 2364/85 of 20 August 1985 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency currencies of certain Member States (8), as last amended by Regulation (EEC) No 855/84 (9), and in particular Article 2b thereof, the central rates and the market rates are, with effect from the 1984/85 marketing year, to be adjusted by a corrective factor ; whereas following the realignment of central rates under the European monetary system effective from 22 July 1985 this corrective factor was, by Article 1 of Commission Regulation (EEC) No 2055/85 (10), set at 1,035239, HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfr/Lfr 1 - 0,0215462 ECU ; (b) for the Danish krone : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries 0, as last amended by Regulation (EEC) No 2135/84 and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert the free ­ at-frontier prices for imported liqueur wines into national currency ; whereas the special rates applicable at present were fixed by Commission Regulation (EEC) No 1859/85 0 ; Whereas Article la (3) (c) of Regulation (EEC) No 1393/76 provides that the special rate for a currency other than those maintained at any given moment within a maximum spread of 2,25 % is to be revised when, for a period of 20 working days, its conversion rate moves away by an average of not less than 10 % from the special rate previously fixed for the currency in question ; whereas that condition has been fulfilled for the Greek drachma ; whereas application of these provisions makes it necessary to alter the special rate for the Greek drachma ; Whereas, under Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuations for the Dkr 1 = 0,118836 ECU ; (c) for the German mark : DM 1 - 0,431540 ECU ; (d) for the French franc : FF 1 = 0,140728 ECU ; (e) for the pound sterling : £ 1 = 1,67247 ECU ; (f) for the Irish pound : £ Irl 1 « 1,33314 ECU ; (g) for the Italian lira : Lit 100 - 0,0696116 ECU ; (h) for the Dutch guilder : F1 1 = 0,383002 ECU ; (i) for the Greek drachma : Dr 100 - 0,919783 ECU. Article 2 Regulation (EEC) No 1859/85 is hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 54, 5 . 3. 15 » /9 , p. 1 . (2) OJ No L 89, 29. 3 . 1985, p. 1 . (3) OJ No L 106, 30. 10 . 1962, p. 2553/62. 0 OJ No L 263, 19 . 9 . 1973, p. 1 . 0 OJ No L 157, 18 . 6 . 1976, p. 20 . ( «) OJ No L 196, 26. 7. 1984, p. 21 . 0 OJ No L 174, 4. 7. 1985, p. 34. (8) OJ No L 106, 12. 5. 1971 , p. 1 . 0 OJ No L 90, 1 . 4. 1984, p. 1 . (10) OJ No L 193, 25. 7. 1985, p . 33 . No L 223/6 Official Journal of the European Communities 21 . 8 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 August 1985. For the Commission Frans ANDRIESSEN Vice-President